Title: From Thomas Jefferson to Charles Vidua, 6 August 1825
From: Jefferson, Thomas
To: Vidua, Charles

Monticello
Aug. 6. 25.I have duly recieved, dear Sir, your favor of July 24, and congratulate you on your safe return to our Eastern border. I hope you found in the Nat. bridge a compensn for the labor of the visit to it. and the valley thence back to Harper’s ferry will have presented you an interesting country.In answer to your kind enquiries after my health, it continues much as it was when you were here. I have not yet been able to leave the house. age and infirmities have rendered writing so laborious and painful to me that I have from necessity withdrawn myself  much from a general correspdce. I shall certainly however take some occn to acknolege the letter of my excellent friend Baron Humboldt, for whom my esteem & respect are infinite. I view him as one of the greatest ornaments of the age. but if the newspapers are to be believed, a letter, to find him, will have to go to the Isthmus of Panama. he will revisit with great delight countries which he once saw torpid and degraded, reviving to higher hopes, and developing the wonderful resources of their country with the energies inspired by the certainty that they are now working for  themselves. with my prayer that your travellg friend & companion may find here my frdly recollections I pray  I pray you to accept the assurance of my high respect and esteem.Th: J.